Citation Nr: 0015830	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-01 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
March 1947.

This matter arises from an October 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation as a 
participant in Operation Crossroads in July 1946.

2.  The veteran was diagnosed as having chronic lymphocytic 
leukemia in January 1998.

3.  Chronic lymphocytic leukemia is not considered a 
radiogenic disease for purposes of entitlement to VA 
benefits.

4.  There is no medical or scientific evidence to link the 
veteran's diagnosed chronic lymphocytic leukemia to military 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for chronic 
lymphocytic leukemia as a result of exposure to ionizing 
radiation is not well grounded. 38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted within the line of duty 
if the disability is not a result of the veteran's own 
willful misconduct.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may also be 
granted for certain chronic disorders, including leukemia, if 
it is manifested to a compensable degree within one year from 
the date of discharge from active military service.  38 
C.F.R. §§ 3.307, 3.309 (1999).  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Prior to reaching the merits of any claim for service 
connection, the Board must initially determine whether the 
veteran has crossed the threshold of establishing a well-
grounded claim.  Statutory law as enacted by the Congress 
charges a claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim has been 
defined by the Court as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  "[W]here 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).  

Service connection based upon exposure to ionizing radiation 
can be awarded on a number of different legal bases.  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, secondary or presumptive service connection.  See 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, and it is contended that that disease was the result 
of exposure to ionizing radiation, an assessment will be made 
as to the size and nature of the radiation dose or doses.  
Where there is a range of doses to which the veteran may have 
been exposed, exposure at the highest level will be presumed.  
Dose information will be requested in claims based on 
exposure to atmospheric nuclear weapons testing, exposure due 
to participation as a member of the Hiroshima or Nagasaki 
occupation forces, and in all other claims of exposure to 
ionizing radiation.  All cancers are considered radiogenic 
diseases.  38 C.F.R. § 3.311(b)(2)(xxiv).

The veteran asserts that his chronic lymphocytic leukemia is 
the result of his exposure to ionizing radiation during 
service.  While the veteran's records clearly show that he 
was a participant in Operation Crossroads, an atmospheric 
nuclear test conducted in 1946, and that he had an individual 
radiation dose exposure of 0.662 rem (Roentgen equivalent 
man) as the result of his participation, the Board concludes 
that he has, nevertheless, failed to cross the threshold of 
establishing a well-grounded claim.  

Service medical records show no form of cancer, lymphoma or 
leukemia.  The post-service medical records in the claims 
file show that the veteran was evaluated in February 1996 for 
polyp-like lesions in the colon of unknown etiology.  A 
pathological diagnosis of benign lymphoid nodules was 
recorded.  He was evaluated in February 1997 for diarrhea 
with blood, and a biopsy of colon tissue at that time 
revealed chronic active inflammation of the colon with 
lymphoid nodules.  Additional private medical records show 
that the veteran was evaluated again in March 1998 for 
diffuse colon inflammation.  It was noted that the veteran 
had a history of leukemia and that leukemic infiltration (in 
the colon) and lymphoma had to be ruled out.  The final 
pertinent pathological diagnoses were diffuse colitis with 
lymphoid nodule inflammation, and intermuscular and mucosal 
infiltrates.  There was no diagnosis of lymphoma.  Additional 
private medical records, dated from January to June 1998, 
clearly show that the veteran was diagnosed as having chronic 
lymphocytic leukemia, Stage I.  There is no laboratory or 
clinical diagnosis of any other type of leukemia or lymphoma.  

The regulations applicable to establishing service connection 
based on exposure to ionizing radiation specifically exclude 
chronic lymphatic (lymphocytic) leukemia from the list of 
radiogenic diseases.  38 C.F.R. § 3.311.  In order to fall 
initially within the purview of § 3.311, the veteran must 
satisfy four criteria, the first of which is to establish the 
presence of a radiogenic disease.  See Hilkert v. West, 12 
Vet. App. 145, 148 (1999).  Thus there is no basis for the 
veteran to establish a claim under this provision of law as 
his type of leukemia is specifically excluded from the list 
of radiogenic diseases.  

According to 38 C.F.R. § 3.309(d) certain diseases can be 
service-connected in a veteran who participated in a 
radiation risk activity if the disease becomes manifest to a 
compensable degree at any time after discharge.  In this 
case, while the veteran was a participant in a radiation risk 
activity as defined at 38 C.F.R. § 3.309(d)(3), chronic 
lymphocytic leukemia is not a listed disease.  Therefore, the 
appellant can not prevail under the provisions of 38 C.F.R. § 
3.309(d).

The Board notes that in a January 1999 statement, the veteran 
references 38 C.F.R. § 3.311(b)(2)(xxiv), which states that: 
For purposes of this section the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: Any other cancer.  The veteran 
states that in light of this "new" regulation, he should be 
granted service connection for his cancer.  However, while 
this regulation was indeed amended in 1998 to add section 
(xxiv), (63 Fed. Reg. 50994), the existing section (i), which 
precludes his type of diagnosed leukemia, was not altered or 
amended.  The regulation continues to state that all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia 
shall be included as radiogenic diseases.  38 C.F.R. 
§ 3.311(b)(2)(i) (1999).  Thus, the disability at issue is 
specifically excluded as a radiogenic disease by both 
38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311(b)(2)(i).

The United States Court of Appeals for the Federal Circuit 
has held that specific VA regulations which provide for 
presumptive service connection do not preclude a veteran from 
establishing service connection with proof of actual, direct 
causation. See Combee v. Brown, 34 F.3d 1039, 1040 (1995).

Certain diseases, including chronic lymphocytic leukemia, 
have been designated as chronic and, absent affirmative 
evidence to the contrary, will be presumed service connected 
when manifested to a degree of 10 percent within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309 (1999).  In this 
case, there is no evidence that the veteran's leukemia was 
present until decades after he was separated from the 
service.  Service connection for chronic lymphocytic leukemia 
is also possible if there is competent evidence to link the 
veteran's condition to service.  However, there is no such 
evidence of a nexus to establish a well-grounded claim.  As 
noted previously, when the issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Epps, 126 F. 3d. at 1468.  Here, the 
veteran's assertion that his chronic lymphocytic leukemia was 
caused by radiation exposure is the only evidence linking his 
condition to military service.  As a layperson, the veteran 
is not competent to offer a diagnosis or etiological basis 
for his diagnosed leukemia which requires medical expertise.  
Espiritu v. Derwinski, 2 Vet. App.492 (1992).
 
Accordingly, the Board concludes that as there is no medical 
evidence to show that the veteran's chronic lymphocytic 
leukemia was caused by his exposure to ionizing radiation, or 
was in any way linked to his military service, the claim must 
be denied as not well grounded.  

In addition, the Board recognizes that this claim is being 
disposed of in a manner that differs from that used by the 
RO.  The RO denied the veteran's claim on the merits, while 
the Board has concluded that the claim is not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded claim analysis."  Meyer v. 
Brown, 9 Vet. App.  425, 432 (1996).  

The Board is aware of no circumstance in this matter which 
would constitute notice to the VA that relevant evidence may 
exist or could be obtained, which, if true, would serve to 
render plausible the veteran's claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997).  Also, the Board views its 
discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection denied herein.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  


ORDER

Entitlement to service connection for chronic lymphocytic 
leukemia is denied.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

